DETAILED ACTION
Status of Claims
This Office Action is in response to the request for continued examination filed on 01/04/2022. Claim 7 was previously canceled. Claims 1-6 and 8-17 are presently pending and are presented for examination.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/04/2022 has been entered.
Response to Arguments
Applicant’s arguments filed 12/01/2021 have been fully considered.
Regarding 35 U.S.C. 112(b) rejection:
On page 7 of the remarks, applicant has argued that the rejection of claim 4 under 35 U.S.C. 112(b) should be withdrawn in light of the amendments to the claims. The examiner agrees, and the rejection has been withdrawn accordingly.
Regarding 35 U.S.C. 103 rejections:
Applicant’s arguments on pages 7-9 of the remarks regarding the 35 U.S.C. 103 claim rejections are moot in view of the new grounds of rejection under the combination of Breen and Wehrmann et al. (DE 10 2008 061 944 A1), which are necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Breen et al. (US 5,415,466 A), hereinafter Breen, in view of Wehrmann et al. (DE 10 2008 061 944 A1), hereinafter Wehrmann.
Regarding claim 1, Breen teaches a method for estimating achievable total braking force for an automated deceleration of a utility vehicle or of a vehicle combination having a plurality of axles (Breen Column 3 line 11: “A non-driven steer axle 20 and tandem drive axles 22 and 24”), wherein partial braking forces are set at each of a plurality of wheel brakes according to a manipulated variable (Breen Column 1 line 55: “These factors may include the pressure delivered to the braking location, the number of brake sites at that location, the loading of the vehicle at that location, and the performance characteristics of the individual brakes at that location”, braking pressure is the manipulated variable), the method comprising performing, for each respective one of a plurality of brake units: 
at least partially applying, in an estimation braking operation by the respective brake unit, an estimation braking force, wherein the respective brake unit is composed of at least one of the plurality of wheel brakes (Breen Column 7 lines 56-62 and Column 3 lines 27-40: “During the sequence of controlled braking maneuvers, the delivered braking pressures at each of the steer, drive, and trailer axles are monitored by the corresponding pressure transducers 46, 48, and 96, as illustrated in FIG. 5 by lines 120, 122, and 124, respectively. The vehicle deceleration is also illustrated in FIG. 5 for reference purposes as indicated by line 144... The system of simultaneous equations is then solved to determine the relative brake factors for each braking location. The relative brake factors may then be utilized in subsequent braking maneuvers to balance the work performed at the various brake sites in decelerating the vehicle”, “With continuing reference to FIG. 2, the braking system is controlled by an electronic control unit (ECU) 40 which gathers information pertaining to current vehicle operating parameters via input means 42. ECU 40 executes a predetermined set of instructions which utilize the information gathered to effect control of the system through output means 44. Inputs in communication with ECU 40 via input means 42 include a steer axle pressure transducer 46, a drive axle pressure transducer 48, a brake pedal sensor 50, and a vehicle deceleration sensor 52, among others”), 
determining, from measured values, a current deceleration caused by the estimation braking force (Breen Column 6 line 58: “The relative brake factors are determined by the system during a sequence of controlled braking maneuvers... The vehicle is automatically decelerated to a controlled reference rate, which is measured by deceleration sensor 52”),
determining, by taking into account the current deceleration caused by the estimation braking force and a determined or specified total mass of the utility vehicle or of the vehicle combination, a respective braking characteristic value of the respective brake unit, the braking characteristic value representing a ratio between a partial braking force of the respective brake unit and a manipulated variable which is set for the partial braking force of the respective brake unit (Breen Column 6 line 58: “The relative brake factors are determined by the system during a sequence of controlled braking maneuvers. Preferably, the vehicle operator initiates a controlled braking maneuver when the vehicle is traveling on a substantially level, dry surface. The vehicle is automatically decelerated to a controlled reference rate, which is measured by deceleration sensor 52, for a predetermined time interval. Since the vehicle mass is known, or has been assigned a value, the braking force required to decelerate the vehicle at the predetermined deceleration rate may be calculated. The delivered braking force is a function of this supplied pressure, wheel radius, number of braking sites, and relative brake factor”), and 
determining a respective achievable partial braking forces that can be achieved by the respective brake unit from the determined respective braking characteristic value (Breen Column 6 line 58: “The relative brake factors are determined by the system during a sequence of controlled braking maneuvers”) and estimating, as a sum of the respective achievable partial braking forces, the achievable total braking force (Breen Column 6 line 25: “With continuing reference to FIG. 4, the outputs of blocks 126, 128 and 130 are then multiplied by the corresponding number of brake sites at each axle by blocks 132, 134 and 136, respectively... The outputs of blocks 132, 134, and 136 are then summed at block 138. Thus, the output of block 138 represents the total amount of braking torque being applied to the wheels of the vehicle”).
Breen does not teach “wherein the at least partially applying the estimation braking force in the estimation braking operation is performed while no braking force is output by any wheel brake, of the utility vehicle or vehicle combination, that is not part of the respective brake unit,” “wherein during the estimation braking operation, an application pressure is set at one or more respective activation systems of wheel brakes of one or more other brake units, the one or more other brake units not being engaged in the estimation braking operation,” or “wherein setting the application pressure at the one or more respective activation systems of wheel brakes of the one or more other brake units is performed without any braking force being output by any wheel brake of the one or more other brake units.” However, Wehrmann does teach these limitations. (Wehrmann Paragraphs 21 and 24-26: “the output of the signal for changing the manipulated variable is the output of a signal for changing a brake pressure on the brakes of the first axle… Preferably, essentially no brake pressure is applied to all brakes that do not belong to the first axle.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the braking determination system disclosed by Breen by applying no brake pressure to the brakes other than the first axle that is being measured as taught by Wehrmann, because with this modification, “A deceleration or an increase in deceleration of the commercial vehicle is then essentially completely caused by the action of the brakes on the first axle.” (See at least Wehrmann Paragraph 21.)

Regarding claim 2, Breen further teaches a method wherein a specified design factor of the respective brake unit is taken into account during the determination of the respective braking characteristic value (Breen Column 5 line 44, “Blocks 102 through 142 represent the brake characteristics of the steer, drive, and trailer axles, as well as the wheel radius and mass of the tractor semi-trailer vehicle”).

Regarding claim 3, Breen further teaches a method wherein the respective brake units include wheel brakes of individual axles or groups of axles (Breen Column 4 line 31, “ECU 40 attempts to balance the work performed by the various braking sites situated at the various braking locations corresponding to steer axle 20, tandem drive axles 22 and 24, and tandem trailer axles 26 and 28”).

Regarding claim 4, Breen further teaches a method for estimating a braking force (Breen Column 6). 
Breen does not specifically teach that the estimation braking operation is omitted or aborted when there are requests for greater braking forces than a previously determined achievable partial braking force for the respective brake unit. However, Wehrmann does teach this limitation. (Wehrmann Paragraph 14: “It is possible for the brake control unit to first compare the braking request with a predefined threshold value and then only carry out the following steps if the braking request is above a predefined minimum threshold value and/or below a predefined maximum threshold value.” The predefined maximum threshold value reads on the claimed “previously determined achievable partial braking force.”)
“Since the braking parameter can differ slightly from the braking parameter with medium braking requests in the case of particularly small braking requests and particularly large braking requests, a particularly precise value for the braking parameter is obtained in this way.” (See at least Wehrmann Paragraph 14.)

Regarding claim 5, Breen further teaches a method wherein the estimation braking operations are carried out and repeated successively for all the plurality of brake units (Column 7 line 9, “During the first controlled braking maneuver of the sequence, a predetermined set of proportioning factors (F1, F2, and F3) are used. When the vehicle is decelerating at the predetermined reference deceleration rate, the braking pressure at each of the braking locations (steer, drive, and trailer axles) is measured by pressure transducers 46, 48 and 96 and recorded by ECU 40. Another controlled braking maneuver is then performed with a different selection of proportioning factors while the brake pressures at the various braking locations are again recorded by ECU 40. This process is repeated for each of the various braking locations to complete the sequence of controlled braking maneuvers”).

Regarding claim 6, Breen further teaches a method wherein the wheel brakes are activated pneumatically (Column 3 line 48, “The braking system illustrated in FIG. 2 is pneumatically actuated”), and partial braking forces are set by means of the manipulated variable of the respective brake pressure (Column 1 line 55, “These factors may include the pressure delivered to the braking location, the number of brake sites at that location, the loading of the vehicle at that location, and the performance characteristics of the individual brakes at that location”, braking pressure is the manipulated variable).

Regarding claim 8, Breen further teaches a method wherein the measured values are provided by sensors of the wheel brakes (Breen Column 7 Line 48, “The vehicle is automatically decelerated to the controlled reference rate, which is measured by vehicle deceleration sensor 52”).
Breen does not teach that the sensors are rotational speed sensors of the wheel brakes. However, Wehrmann does teach this limitation. (Wehrmann Paragraph 40: “Associated wheel speed sensors 113, 114 of the first axle 26 are fed directly to the brake control unit 34.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Breen by using wheel speed sensors as taught by Wehrmann, because this modification is considered to be a simple substitution of one known element (wheel speed sensor) for another (vehicle deceleration sensor) to obtain predictable results.

Regarding claim 9, Breen teaches a brake system for the utility vehicle or the vehicle combination, the brake system configured to carry out the method as claimed in claim 1 (Column 3 line 19, “Referring now to FIG. 2, there is shown a braking system which is mounted on tractor 12 of vehicle 10 illustrated in FIG. 1”).

Regarding claim 10, Breen further teaches a brake system further comprising a pneumatic activation system of the wheel brakes, wherein partial braking forces set in the pneumatic activation system according to the manipulated variable of the respective brake pressure (Column 4 line 18, “In operation, a vehicle operator indicates a desire to operate the vehicle brakes by depressing brake pedal 54 which is mechanically connected to the brake system pneumatic supply. Brake pedal sensor 50 indicates the travel of brake pedal 54 and relays this information to ECU 40 via input means 42. The mechanical linkage allows the brake pedal 54 to release compressed air from a supply tank, such as compressed air supply tank 62”).

Regarding claim 11, Breen teaches a utility vehicle or vehicle combination, comprising: a brake system as claimed in claim 9; the plurality of axles; the plurality of brake units; the plurality of wheel brakes; and a plurality of wheels configured to be braked by the plurality of wheel brakes (Column 3 line 19 and FIG. 2: “Referring now to FIG. 2, there is shown a braking system which is mounted on tractor 12 of vehicle 10 illustrated in FIG. 1”).

Regarding claim 12, Breen teaches a method for estimating achievable total braking force for an automated deceleration of a utility vehicle or of a vehicle combination, the utility vehicle or the vehicle combination having a plurality of axles and a plurality of brake units (Breen Column 2 lines 22-33 and Column 3 lines 11-26: “determining relative brake factors during a controlled braking maneuver comprising means for decelerating the vehicle at a predetermined rate during the controlled braking maneuver, means for determining the delivered braking pressure at each of the vehicle braking locations, means for determining a brake factor for a particular braking location relative to another braking location, and means for controlling the vehicle braking based on the relative brake factors,” “a non-driven steer axle 20 and tandem drive axles 22 and 24,” and “Referring now to FIG. 2, there is shown a braking system which is mounted on tractor 12 of vehicle 10 illustrated in FIG. 1.”), the method comprising: 
sequentially selecting, until a respective achievable partial braking force has been determined for each respective brake unit of the plurality of brake units, one of the plurality of brake units as an active brake unit (Breen Column 6 line 58-Column 7 line 38: “The relative brake factors are determined by the system during a sequence of controlled braking maneuvers… During the first controlled braking maneuver of the sequence, a predetermined set of proportioning factors (F1, F2, and F3) are used. When the vehicle is decelerating at the predetermined reference deceleration rate, the braking pressure at each of the braking locations (steer, drive, and trailer axles) is measured by pressure transducers 46, 48 and 96 and recorded by ECU 40. Another controlled braking maneuver is then performed with a different selection of proportioning factors while the brake pressures at the various braking locations are again recorded by ECU 40. This process is repeated for each of the various braking locations to complete the sequence of controlled braking maneuvers”) and 
determining, by performing an estimation braking operation for the active brake unit, the respective achievable partial braking force that can be achieved by the active brake unit (Breen Column 6 line 58: “The relative brake factors are determined by the system during a sequence of controlled braking maneuvers”), wherein the estimation braking operation for the active brake unit comprises:
receiving a requested braking force (Breen Column 6 line 58-Column 7 line 8, Column 7 line 63-Column 8 line 14, and Column 8 lines 32-45: “Preferably, the vehicle operator initiates a controlled braking maneuver when the vehicle is traveling on a substantially level, dry surface. The vehicle is automatically decelerated to a controlled reference rate, which is measured by deceleration sensor 52, for a predetermined time interval”),
applying, by the active brake unit independently of the other brake units, the requested braking force as an estimation braking force, wherein the applying the estimation braking force is performed by applying a corresponding brake pressure at one or more wheel brakes of the active brake unit (Breen Column 7 line 56 and Column 3 Line 27: “During the sequence of controlled braking maneuvers, the delivered braking pressures at each of the steer, drive, and trailer axles are monitored by the corresponding pressure transducers 46, 48, and 96, as illustrated in FIG. 5 by lines 120, 122, and 124, respectively. The vehicle deceleration is also illustrated in FIG. 5 for reference purposes as indicated by line 144... The system of simultaneous equations is then solved to determine the relative brake factors for each braking location. The relative brake factors may then be utilized in subsequent braking maneuvers to balance the work performed at the various brake sites in decelerating the vehicle”, “With continuing reference to FIG. 2, the braking system is controlled by an electronic control unit (ECU) 40 which gathers information pertaining to current vehicle operating parameters via input means 42. ECU 40 executes a predetermined set of instructions which utilize the information gathered to effect control of the system through output means 44. Inputs in communication with ECU 40 via input means 42 include a steer axle pressure transducer 46, a drive axle pressure transducer 48, a brake pedal sensor 50, and a vehicle deceleration sensor 52, among others”), 
determining, from measured values, a current deceleration caused by the estimation braking force (Breen Column 6 line 58, “The relative brake factors are determined by the system during a sequence of controlled braking maneuvers... The vehicle is automatically decelerated to a controlled reference rate, which is measured by deceleration sensor 52”), 
determining, by taking into account the current deceleration caused by the estimation braking force and a determined or specified total mass of the utility vehicle or of the vehicle combination, a respective braking characteristic value of the active brake unit, the respective braking characteristic value representing a ratio between a partial braking force of the active brake unit and a partial brake pressure applied at the one or more wheel brakes of the active brake unit (Breen Column 6 line 58, “The relative brake factors are determined by the system during a sequence of controlled braking maneuvers. Preferably, the vehicle operator initiates a controlled braking maneuver when the vehicle is traveling on a substantially level, dry surface. The vehicle is automatically decelerated to a controlled reference rate, which is measured by deceleration sensor 52, for a predetermined time interval. Since the vehicle mass is known, or has been assigned a value, the braking force required to decelerate the vehicle at the predetermined deceleration rate may be calculated. The delivered braking force is a function of this supplied pressure, wheel radius, number of braking sites, and relative brake factor”), and 
determining the respective achievable partial braking force that can be achieved by the active brake unit from the determined respective braking characteristic value (Breen Column 6 line 58, “The relative brake factors are determined by the system during a sequence of controlled braking maneuvers”); and 
estimating the achievable total braking force as a sum of the respective achievable partial braking forces, the achievable total braking force (Breen Column 6 line 25, “With continuing reference to FIG. 4, the outputs of blocks 126, 128 and 130 are then multiplied by the corresponding number of brake sites at each axle by blocks 132, 134 and 136, respectively... The outputs of blocks 132, 134, and 136 are then summed at block 138. Thus, the output of block 138 represents the total amount of braking torque being applied to the wheels of the vehicle”).
Breen does not specifically disclose “setting an application pressure at an activation system of one or more wheel brakes of each of one or more non-active braking units, wherein setting the application pressure at the activation system is performed without any braking force being output by any of the one or more wheel brakes of any of the non-active braking units,” or “wherein applying the estimation braking force is performed without any braking force being output by any wheel brake that is not part of the active brake unit.” However, Wehrmann does teach these limitations. (Wehrmann (Wehrmann Paragraphs 21 and 24-26: “the output of the signal for changing the manipulated variable is the output of a signal for changing a brake pressure on the brakes of the first axle… Preferably, essentially no brake pressure is applied to all brakes that do not belong to the first axle.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the braking determination system disclosed by Breen by applying no brake pressure to the brakes other than the first axle that is being measured as taught by Wehrmann, because with this modification, “A deceleration or an increase in deceleration of the commercial vehicle is then essentially completely caused by the action of the brakes on the first axle.” (See at least Wehrmann Paragraph 21.)

Regarding claim 13, Breen further teaches that the requested braking force is received by a brake controller from a brake signal encoder to which a brake pedal is coupled, or that the requested braking force is received by the brake controller from a driver assistance system as an external force request for automatic deceleration. (Breen Column 6 line 58-Column 7 line 8, Column 7 line 63-Column 8 line 14, and Column 8 lines 32-45: “Preferably, the vehicle operator initiates a controlled braking maneuver when the vehicle is traveling on a substantially level, dry surface. The vehicle is automatically decelerated to a controlled reference rate, which is measured by deceleration sensor 52, for a predetermined time interval.”)
Note that under the broadest reasonable interpretation (BRI) of claim 13, consistent with the specification, the braking force being “received by a brake controller from a brake signal encoder to which a brake pedal is coupled, or…received by the brake controller from a driver assistance system as an external force request for automatic deceleration” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the force being “received by the brake controller from a driver assistance system as an external force request for automatic deceleration” has been addressed here, the claim is still rejected in its entirety.

Regarding claim 14, Breen further teaches that the brake controller determines the corresponding brake pressure based on the estimation braking force (Breen Column 7 line 56 and Column 3 Line 27: “During the sequence of controlled braking maneuvers, the delivered braking pressures at each of the steer, drive, and trailer axles are monitored by the corresponding pressure transducers 46, 48, and 96, as illustrated in FIG. 5 by lines 120, 122, and 124, respectively. The vehicle deceleration is also illustrated in FIG. 5 for reference purposes as indicated by line 144... The system of simultaneous equations is then solved to determine the relative brake factors for each braking location. The relative brake factors may then be utilized in subsequent braking maneuvers to balance the work performed at the various brake sites in decelerating the vehicle”, “With continuing reference to FIG. 2, the braking system is controlled by an electronic control unit (ECU) 40 which gathers information pertaining to current vehicle operating parameters via input means 42. ECU 40 executes a predetermined set of instructions which utilize the information gathered to effect control of the system through output means 44. Inputs in communication with ECU 40 via input means 42 include a steer axle pressure transducer 46, a drive axle pressure transducer 48, a brake pedal sensor 50, and a vehicle deceleration sensor 52, among others”).

Regarding claim 15, Breen does not specifically teach that the brake controller is configured to abort the estimation braking operation in response to the requested braking force increasing above a previously determined achievable partial braking force of the active brake unit. However, Wehrmann does teach this limitation. (Wehrmann Paragraph 14: “It is possible for the brake control unit to first compare the braking request with a predefined threshold value and then only carry out the following steps if the braking request is above a predefined minimum threshold value and/or below a predefined maximum threshold value.” The predefined maximum threshold value reads on the claimed “previously determined achievable partial braking force.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Breen by only performing the braking estimation operation if the braking request falls below a predefined maximum threshold value as taught by Wehrmann, “Since the braking parameter can differ slightly from the braking parameter with medium braking requests in the case of particularly small braking requests and particularly large braking requests, a particularly precise value for the braking parameter is obtained in this way.” (See at least Wehrmann Paragraph 14.)

Regarding claim 16, Breen further suggests that the brake controller is further configured to abort the estimation braking operation in response to a detected wheel slip exceeding a predefined threshold value. (Breen Column 8 lines 15-31 and FIG. 6: “Referring now to FIG. 6, a flow chart illustrating the method for determining relative brake factors according to the present invention is shown. A vehicle operator initiates the sequence illustrated when conditions are appropriate for a brief controlled braking maneuver, such as when traveling on a dry, approximately level surface. Step 160 includes automatically decelerating the vehicle to a known reference deceleration rate. Preferably, the reference deceleration rate is chosen such that wheel slip does not occur.”)

Regarding claim 17, Breen further teaches that at least some of the measured values are provided by an acceleration sensor and/or a rotational speed sensor of a wheel (Breen Column 3 lines 27-40, “the braking system is controlled by an electronic control unit (ECU) 40 which gathers information pertaining to current vehicle operating parameters via input means 42… Inputs in communication with ECU 40 via input means 42 include… a vehicle deceleration sensor 52.”)
Note that under the broadest reasonable interpretation (BRI) of claim 17, consistent with the specification, the measured values being “provided by an acceleration sensor and/or a rotational speed sensor of a wheel” is treated as an alternative limitation. The applicant has elected to use “and/or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “acceleration sensor” has been addressed here, the claim is still rejected in its entirety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662